Name: Commission Regulation (EEC) No 519/91 of 1 March 1991 determining the extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation (EEC) No 3885/90 may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/ 12 2. 3 . 91Official Journal of the European Communities COMMISSION REGULATION (EEC) No 519/91 of 1 March 1991 determining the extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation (EEC) No 3885/90 may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, once the national authorities have definitively recognized that the trader concerned was actually the importer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3838/90 of 20 December 1990 opening and providing for the administration of a Community tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (1991 ) ('), and in particular Article 4 thereof, Having regard to Commission Regulation (EEC) No 3885/90 of 27 December 1990 laying down detailed rules for the application of the import arrangements provided for in Council Regulation (EEC) No 3838/90 for frozen mat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (2), as amended by Regulation (EEC) No 202/91 (3), and in particular Article 6 ( 1 ) thereof, Article 1 1 . Every application for an import licence lodged in accordance with Regulation (EEC) No 3885/90 shall be granted to the following extent : (a) 291,104 kg per tonne imported in 1988 , 1989 and 1990 for importers as defined in Article 1 ( 1 ) of Regu ­ lation (EEC) No 3885/90 ; (b) 14 722 kg per application in the case of importers as defined in Article 1 (2) of Regulation (EEC) No 3885/90. 2. Member States shall issue the import licences as from 11 March 1991 .Whereas Commission Regulation (EEC) No 3885/90provides in particular for the quantities reserved for tradi ­ tional importers to be allocated in proportion to their imports in 1988 , 1989 and 1990 ; whereas in the other cases the quantities applied for in accordance with Article 6 (2) of Regulation (EEC) No 3885/90 exceed the quanti ­ ties available under Article 1 (2) of that Regulation ; whereas, therefore, the quantities applied for should be reduced on a proportional basis ; Article 2 1 . Where it becomes apparent that two or more impor ­ ters within the meaning of Article 1 ( 1 ) of Regulation (EEC) No 3885/90 are invoking the same reference quan ­ tity within the meaning of paragraph 4 of the said Article, import licences in relation to this reference quantity may only be issued once the importers concerned have lodged a guarantee of an amount equivalent to the basic import levy applicable for the meat in question at the moment of the delivery of the licence, plus 10 % . 2. The guarantee shall be lodged when the import licences referred to in the second subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 3885/90 are issued. It shall be released once the trader who lodged it has been definitively identified as the actual importer of the reference quantity in question. Whereas under the terms of Article 1 (4) of Regulation (EEC) No 3885/90 the quota referred to in the first para ­ graph of the said Article is allocated in proportion to imports in 1988 , 1989 and 1990 ; whereas, in the event that two or more traders claim to have imported the same reference quantity, it is necessary to ensure that the said quantity is only counted once ; whereas, to this end, the importers concerned should be required to lodge a guarantee covering the full rate of the levy applicable to imports of the products in question ; whereas, moreover, the levy should be increased by a fixed percentage so as to take account, in the light of experience, of fluctuations in the levy ; whereas the guarantee should only be released Article 3 This Regulation shall enter into force on 4 March 1991 . (&gt;) OJ No L 367, 29. 12. 1990, p. 3 . 0 OJ No L 367, 29 . 12. 1990, p. 136. 0 OJ No L 23, 29 . 1 . 1991 , p. 18 . 2. 3 . 91 Official Journal of the European Communities No L 56/13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission